Case 3:19-mc-00207-DCG *SEALED* Document 1 *SEALED* (Ex Parte)                      Filed 07/24/19 Page
                                                  1013
                                                             EPI9MC0207
                             JUDGE DAVID GUADERRAMs\
                             IN THE UNITED STATES DISTRICT COURT       [· ; ~- ED
                              FOR THE WESTERN DISTRICT OF TEXAS ~ 1' ,. i. pt.; t;:  r           Gn
                                       EL PASO DIVISION       "'<~ ~. ,.. '-"'  "                 -..

    INRE:                                           §
                                                    §
    ROHITROIDT                                      §          CIVIL No.
                                                    §          FILED UNDER SEAL

                             EX P ARTE 1 MOTION FOR ORDER TO SEAL

    TO 11ffi HONORABLE JUDGE OF SAID COURT:

            COMES NOW the United States of America, by and through the United States Attorney

    for the Western Distiict of Texas, and hereby respectfully moves this Honorable Court for an Order

    directing the Clerk of the Court to place the United States' Emergency Ex Parte Motion for Order

    of Authorization to Provide Non-Consensual Medical Examination and Non-Consensual

    Hydration (hereinafter "Motion for Order of Authorization") and Order, in the above styled and

    numbered cause under seal. As reasons for such motion, the United States of America would show

    the Court· as follows:

                                 I.     STATEMENT OF THE CASE

            1.     The United States is filing an Emergency Ex Parte Motion for Order of

    Authorization to Provide Non-Consensual Medical Examination and Non-Consensual Hydration,

    seeking a court order authorizing the United States Department of Homeland Security ("DHS"),

    Immigration and Customs Enforcement ("ICE"), to provide non-consensual medical examination

    (orthostatic blood pressure examinations, physical examinations, EKG, lab testing, and urinalysis)




            1
              The U.S. Attorney's Office received an email and a G-28 Form from attorney Linda
    Corchado, Director of Legal Services, Las Americas Advocacy Center. Ms. Corchado informed
    this office that she represents Mr. Rohit in his immigration proceedings. However, she indicated
    she does not represent him in proceedings before the federal court.
Case 3:19-mc-00207-DCG *SEALED* Document 1 *SEALED* (Ex Parte)                       Filed 07/24/19 Page
                                     2 of 3
 ..
   and to non-consensually hydrate in the form of IV fluids to Rohit Rohit, an ICE El Paso Processing

   Center ("SPC'') detainee in its custody.

                             II.       ARGUMENT AND AUTHORITIES

          1.      "There is a general, common law right to inspect and copy public records and

   documents, including judicial records and documents, but this right is not absolute." United States

   v. Sealed Search   Warra~ts,   868 F.3d 385,391 (5th Cir. 2017) (citing Nixon v.. Warner Commc'ns,

   435 U.S. 589,597-99 (1978).

          2.      The decision as to access is one left to the sound discretion of the trial court; a

  discretion to be exercised in light of the relevant facts and circumstances of the particular case.

  See Belo Broad. Corp. v. Clark, 654 F.2d 423, 430 (5th Cir.l981). In exercising its discretion to

   seal judicial records, the court must balance the public's common law right of access against the

   interests favoring nondisclosure. Sealed Search Warrants, 868 F.3d at 393 citing SEC v. Van

   Waeyenberghe, 990 ~.2d 845, 848 (5th Cir. 1993). The right of public access to judicial records

   is but one of the interests to be weighed by the courts. Belo, 654 F.2d at 434.

          3.      Other interests which may be balanced against the public's right to know include,

  preventing unfair pretrial publicity, serving law enforcement purposes, or protecting privacy

  interests. See Moore's Federal Practice§ 5.34[2][c] (Matthew Bender 3d Ed.) emphasis added.

          4.      In the case at bar, the motion and order submitted by the United States contain

  information of a highly sensitive and personal nature concerning Rohit Rohit's medical condition.

  The Privacy Act, 5 U.S.C. § 552a requires the Executive Branch of the Federal Government to

  protect the personal privacy of individuals on whom it maintains records in its system of records.

  The indiscriminate disclosure of the information could result in the unnecessary intrusion upon the

  privacy interests of the detainee.




                                                     2
Case 3:19-mc-00207-DCG *SEALED* Document 1 *SEALED* (Ex Parte)                               Filed 07/24/19 Page
                                     3 of 3
 '   I




                5.      The United States files this Ex Parte Motion for Order to Seal the Motion for Order

         of Authorization and Order to make clear that they contain personal and confidential information

         relating to Rohit Rohit. Indeed, the very nature of the pleadings (seeking an order for medical

         authorization) reveals personal and confidential information. As such, the pleadings should be

         maintained under seal, unless disclosure is specifically authorized by the Court.

                                              III.   CONCLUSION

                As indicated above, the motion and order contain confidential personal medical

         information regarding the medical care and treatment of the detainee. Accordingly, the movant

         seeks an Order directing the United States District Clerk to place the Motion For Order of

         Authorization and Order under seal. This Motion for Order to Seal is being sought solely to protect

         the privacy interests of Mr. Rohit

                WHEREFORE, the United States moves the Court to enter an order directing the United

         States District Clerk to seal from general public scrutiny the Motion For Order of Authorization

         and Order filed in the above styled and numbered cause.

                                                              Respectfully submitted,

                                                              JOHN F. BASH
                                                              U}IT    STATESATTORNEY


                                                              ANGELIC A.. SAENZ
                                                              Assistant United States Attorney
                                                              Texas State Bar No.24046785
                                                              700 E. San Antonio, Ste. 200
                                                              El Paso, Texas 79901
                                                              Office: (915) 534-6884
                                                              Facsimile: (915) 534-3490
                                                              Email: Angelica.Saenz@usdoj .gov
                                                              Attorneys for United States




                                                         3
